DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 13 July 2022 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-50 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
a.	Regarding claims 14 and 24, it appears that the limitations do not further the previous limitations of the independent claims, but repeating the recited previous limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-17, 23-25, 35, 37, 39, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kishima (US 2011/0216182 A1, hereinafter “Kish”) in view of Liu et al. (US 2017/0357911 A1).
a.	Regarding claim 6, Kish discloses a method to train a machine learning model for image-based assays, the method comprising: 
receiving a first image, captured by a first optical sensor (optical system at Fig. 1-12 and ¶ 0047), of a sample holder (movable stage at Fig. 1-11 and ¶ 0046) containing a sample, wherein the sample holder comprises one or more monitoring marks (“a biological sample SPL [being] stained with a color” at Fig. 2 and ¶ 0045. Further, Kish discloses that “the CPU 21 moves the movable stage 11 at a constant speed only in the direction of the Z axis in a first image taking operation according to the conditions set at the step SP1. While moving the movable stage 11 in the first image taking operation, the CPU 21 concatenates images of members of a biological sample to each other in order to acquire a first biological sample image SIM1” at Fig. 12-SP2 and ¶ 0137);
identifying a first region in the first image based on locations of the one or more monitoring marks in the first image (Kish disclose “the CPU 21 extracts a fluorescent image EP1 from the first biological sample image SIM1 and make the fluorescent image EP1 sharp by making use of the point spread function for the fluorescent image EP1. Then, the processing procedure carried out by the CPU 21 goes on to the next step SP6” at Fig. 12-SP5 and ¶ 0140);
determining a spatial transform associated with the first region based on a mapping between the locations of the one or more monitoring marks in the first image and predetermined positions of one or more monitoring marks in the sample holder (Kish discloses that “the CPU 21 detects the center position Op of the fluorescent image EP1 extracted from the first biological sample image SIM1 and, on the basis of the center position Op, the CPU 21 computes the position (x, y) of the fluorescent marker EM corresponding to the fluorescent image EP1 on the XY plane. Then, the processing procedure carried out by the CPU 21 goes on to the next step SP7” at Fig. 12-SP6 and ¶ 0141); 
applying the spatial transform to the first region in the first image to calculate a transformed first region (Kish discloses that “At the step SP7, the CPU 21 extracts the fluorescent image EP2 corresponding to the fluorescent image EP1, which has been extracted from the first biological sample image SIM1, from the second biological sample image SIM2. Then, the processing procedure carried out by the CPU 21 goes on to the next step SP8” at Fig. 12-SP7 and ¶ 0142); and 
However, Kish does not disclose training the machine learning model using the transformed first image.
Liu discloses training the machine learning model using the transformed first image (Liu discloses that “a supervised learning model is trained with the training set . . . the supervised learning model may be used to determine whether a feature, using the characteristics thereof, is deemed the same as or different from that target feature—classifying a feature into at least two classes: being deemed same as the target feature, and being deemed different from the target feature.” at Figs. 3-340 and 350 and ¶¶ 0073-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process of searching that target features using machine learning model of Liu to Kish’s microscope.
The suggestion/motivation would have been to “to accurately position the patterning device” (Liu; ¶0094) by “[classifying] a feature into two classes: being deemed same as the target feature, and being deemed different from the target feature” (Liu; ¶0008).
b.	Regarding claim 7, the combination applied in claim 6 wherein the sample holder comprises a first plate, a second plate, and the one or more monitoring marks, and wherein the one or more monitoring marks  comprise pillars embedded at the predetermined positions on at least one of the first plate and the second plate, wherein the first and second plates have a spacing of 200 um or less, and wherein the sample is sandwiched between the first and second plates (Kish discloses that the biological sample has  a thickness about 4 to 8 um which is smaller than 200 um when “[t]he biological sample SPL is fixed in accordance with a fixing technique determined in advance in a state of being sandwiched by a slide glass SG and a cover glass CG” at Fig. 2 and ¶ 0045. Furthermore, it is readily apparent and inherent that there would be some type of pillars shape in the sample because of the thickness between the SG and CG.)
c.	Regarding claims 13, claim 13 is analogous and corresponds to claim 6. See rejection of claim 6 for further explanation.
d.	Regarding claim 14, the combination applied in claim 13 discloses where in the machine learning model is trained by performing:
receiving a first image, captured by a first optical sensor (Kish discloses an optical system at Fig. 1-12 and ¶ 0047), of a sample holder (Kish discloses a movable stage at Fig. 1-11 and ¶ 0046) containing a sample, wherein the sample holder comprises one or more monitoring marks (Kish discloses that “a biological sample SPL [being] stained with a color” at Fig. 2 and ¶ 0045. Further, Kish discloses that “the CPU 21 moves the movable stage 11 at a constant speed only in the direction of the Z axis in a first image taking operation according to the conditions set at the step SP1. While moving the movable stage 11 in the first image taking operation, the CPU 21 concatenates images of members of a biological sample to each other in order to acquire a first biological sample image SIM1” at Fig. 12-SP2 and ¶ 0137);
identifying a first region in the first image based on locations of the one or more monitoring marks in the first image (Kish disclose “the CPU 21 extracts a fluorescent image EP1 from the first biological sample image SIM1 and make the fluorescent image EP1 sharp by making use of the point spread function for the fluorescent image EP1. Then, the processing procedure carried out by the CPU 21 goes on to the next step SP6” at Fig. 12-SP5 and ¶ 0140);
determining a spatial transform associated with the first region based on a mapping between the locations of the one or more monitoring marks in the first image and predetermined positions of one or more monitoring marks in the sample holder (Kish discloses that “the CPU 21 detects the center position Op of the fluorescent image EP1 extracted from the first biological sample image SIM1 and, on the basis of the center position Op, the CPU 21 computes the position (x, y) of the fluorescent marker EM corresponding to the fluorescent image EP1 on the XY plane. Then, the processing procedure carried out by the CPU 21 goes on to the next step SP7” at Fig. 12-SP6 and ¶ 0141); 
applying the spatial transform to the first region in the first image to calculate a transformed first region (Kish discloses that “At the step SP7, the CPU 21 extracts the fluorescent image EP2 corresponding to the fluorescent image EP1, which has been extracted from the first biological sample image SIM1, from the second biological sample image SIM2. Then, the processing procedure carried out by the CPU 21 goes on to the next step SP8” at Fig. 12-SP7 and ¶ 0142); and 
training the machine learning model using the transformed first image (Liu discloses that “a supervised learning model is trained with the training set . . . the supervised learning model may be used to determine whether a feature, using the characteristics thereof, is deemed the same as or different from that target feature—classifying a feature into at least two classes: being deemed same as the target feature, and being deemed different from the target feature.” at Figs. 3-340 and 350 and ¶¶ 0073-74).
e.	Regarding claim 15, the combination applied in claim 13 discloses further comprising: partitioning the first image into a plurality of regions based the locations of the one or more monitoring marks in the first image, wherein the plurality of regions comprises the first region (Liu discloses that “partitioning a sample of data into complementary subsets”, which is used for training set comprising feature vectors in the feature space at ¶0056 and 0068); 
determining a respective spatial transform associated with each of the plurality of regions Liu discloses that “the target feature is obtained. The target feature may be inputted by a user, selected using an algorithm (e.g., a hot spot, a feature difficult to correct by OPC, etc.), selected from a library, or obtained by any suitable methods” at Fig. 3-310 and ¶0070); 
applying the corresponding spatial transform to each of the plurality of regions in the first image to calculate transformed regions (Liu discloses that “one or more perturbed target features are generated from the target feature by applying one or more perturbations thereto. For example, the perturbations can include scaling, skewing, shifting, rotating, warping, distorting, flipping, removing a portion thereof, adding a portion thereof, etc” at Fig. 3-320 and ¶0071);
applying the machine learning model to each of the transformed regions in the first image to generate transformed regions of a second quality level (Liu discloses that “a supervised learning model is trained with the training set” at Fig. 3-340 and ¶0073); and combining the transformed regions to form a second image (Liu disclose a final output of the training set by the “supervised learning model … used to determine whether a feature, using the characteristics thereof, is deemed the same as or different from that target feature--classifying a feature into at least two classes: being deemed same as the target feature, and being deemed different from the target feature: at Fig 3-350 and ¶0074); 
combining the transformed regions to form a second image (Liu disclose a final output of the training set by the “supervised learning model … used to determine whether a feature, using the characteristics thereof, is deemed the same as or different from that target feature--classifying a feature into at least two classes: being deemed same as the target feature, and being deemed different from the target feature: at Fig 3-350 and ¶0074). 
f.	Regarding claim 16, Kish discloses an image-based assay system, comprising: a database system to store images (Kish discloses a storage section that stores samples at Fig. 3-27 and ¶¶ 0055, 0057-58, 0072, 0086, 0093); and a processing device, communicatively coupled to the database system (Kish discloses pieces of hardware connected to a CPU at Fig. 3-21 and ¶¶ 0054-56). Moreover, rest of the claim limitations are analogous and correspond to the limitations in claim 6. See rejection of claim 6 for further explanation.
g.	Regarding claim 17, claim 17 is analogous and corresponds to claim 7. See rejection of claim 7 for further explanation.
h.	Regarding claim 23, Cheverton discloses an image-based assay system for converting an assay image using a machine learning model, comprising: a database system to store images (Kish discloses a storage section that stores samples at Fig. 3-27 and ¶¶ 0055, 0057-58, 0072, 0086, 0093); and a processing device, communicatively coupled to the database system (Kish discloses pieces of hardware connected to a CPU at Fig. 3-21 and ¶¶ 0054-56). Moreover, rest of the claim limitations are analogous and correspond to the limitations in claim 6. See rejection of claim 13 for further explanation.
i.	Regarding claims 24-25, claims 24-25 are analogous and corresponds to claim 14-15, respectively. See rejection of claims 14-15 for further explanation.
j.	Regarding claim 35, the combination applied in claim 23 discloses wherein the thickness of the sample layer is 1 um, 2 um, 5 um, 10 um, 30 um, 50 um, 100 um, 200 um, or in a range between any of the two values (Kish discloses that the biological sample has  a thickness about 4 to 8 um which is the range specified in the claim 35 when “[t]he biological sample SPL is fixed in accordance with a fixing technique determined in advance in a state of being sandwiched by a slide glass SG and a cover glass CG” at Fig. 2 and ¶ 0045. Furthermore, it is readily apparent and inherent that there would be some type of pillars shape in the sample because of the thickness between the SG and CG.).
k.	Regarding claim 37, the combination applied in claim 23 discloses wherein the monitoring marks have a pillar shape, and the distance between two monitoring markers is 10 um, 50 um, 100 um, 200 um, 500 um, or in a range between any of the two values (Kish discloses that the biological sample has  a thickness about 4 to 8 um which is the range specified in the claim 35 when “[t]he biological sample SPL is fixed in accordance with a fixing technique determined in advance in a state of being sandwiched by a slide glass SG and a cover glass CG” at Fig. 2 and ¶ 0045. Furthermore, it is readily apparent and inherent that there would be some type of pillars shape in the sample because of the thickness between the SG and CG.).
l.	Regarding claim 39, the combination applied in claim 23 discloses wherein the monitoring markers have pillar shape, and have a substantially flat top surface covering at least 10% of the top projection area of the monitoring marks (Kish discloses that the biological sample has  a thickness about 4 to 8 um which is the range specified in the claim 35 when “[t]he biological sample SPL is fixed in accordance with a fixing technique determined in advance in a state of being sandwiched by a slide glass SG and a cover glass CG” at Fig. 2 and ¶ 0045. Furthermore, it is readily apparent and inherent that there would be some type of pillars shape in the sample because of the thickness between the SG and CG.).
m.	Regarding claims 41, claim 41 is analogous and corresponds to claim 7. See rejection of claim 7 for further explanation.
n.	Regarding claims 44, claim 44 is analogous and corresponds to claim 7. See rejection of claim 7 for further explanation.

Claims 42-43, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kishima (US 2011/0216182 A1, hereinafter “Kish”) in view of Liu et al. (US 2017/0357911 A1), and further in view of Yang et al. (US 2016/0097116 A1).
a.	Regarding claim 42, the combination applied in claim 13 discloses all the previous claim limitations. However, the combination does not disclose wherein the monitoring markers comprise a pillar shape and arranged periodically.
Yang discloses wherein the monitoring markers comprise a pillar shape and arranged periodically (Yang discloses “A fourth row 340 depicts three-dimensional phase filed simulation results with image 342 depicting a pillar periodicity of 30 nm, image 344 depicting a pillar periodicity of 50 nm and image 346 depicting a pillar periodicity of 150 nm to show the close resemblance of the simulation results to experimental results” at Fig. 3 and ¶ 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the image depicting pillars of Yang to the combination.
The suggestion/motivation would have been to provide “Nanoapertures in metal films at the ten nanometer scale can aid strong plasmonic enhancements that are potentially useful for biological and chemical sensing. Such nanoapertures have also been shown to be applicable to a highly promising method for DNA sequencing and biological and chemical sensing” (Yang; ¶ 0003).
b.	Regarding claim 43, claim 43 is analogous and corresponds to claim 42. See rejection of claim 42 for further explanation.
c.	Regarding claim 47, the combination applied in claim 6 discloses all the previous claim limitations. However, the combination does not disclose wherein the monitoring markers comprise a pillar shape and have at least four pillars.
Yang discloses wherein the monitoring markers comprise a pillar shape and have at least four pillars (Yang discloses “A fourth row 340 depicts three-dimensional phase filed simulation results with image 342 depicting a pillar periodicity of 30 nm, image 344 depicting a pillar periodicity of 50 nm and image 346 depicting a pillar periodicity of 150 nm to show the close resemblance of the simulation results to experimental results,” which depicts at least four pillars at Fig. 3 and ¶ 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the image depicting pillars of Yang to the combination.
The suggestion/motivation would have been to provide “Nanoapertures in metal films at the ten nanometer scale can aid strong plasmonic enhancements that are potentially useful for biological and chemical sensing. Such nanoapertures have also been shown to be applicable to a highly promising method for DNA sequencing and biological and chemical sensing” (Yang; ¶ 0003).
d.	Regarding claim 48, claim 48 is analogous and corresponds to claim 47. See rejection of claim 47 for further explanation.
e.	Regarding claim 49, claim 49 is analogous and corresponds to claim 47. See rejection of claim 47 for further explanation.
f.	Regarding claim 50, claim 50 is analogous and corresponds to claim 47. See rejection of claim 47 for further explanation.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Kishima (US 2011/0216182 A1, hereinafter “Kish”) in view of Liu et al. (US 2017/0357911 A1), and further in view of Mahoor et al. (US 2017/0053398 A1).
a.	Regarding claim 45, the combination applied in claim 23 discloses wherein the one or more monitoring marks are distributed periodically with at least one periodicity value, and wherein, in detecting the locations of the one or more monitoring marks in the first image, the processing device is further to (Kish disclose “the CPU 21 extracts a fluorescent image EP1 from the first biological sample image SIM1 and make the fluorescent image EP1 sharp by making use of the point spread function for the fluorescent image EP1. Then, the processing procedure carried out by the CPU 21 goes on to the next step SP6” at Fig. 12-SP5 and ¶ 0140).
However, the combination does not disclose detect, using a second machine learning model, the locations of the one or more monitoring marks in the first image; and 
correct, based on the at least one periodicity value, an error in the detected locations of the one or more monitoring marks in the first image.
Mahoor discloses detect, using a second machine learning model, the locations of the one or more monitoring marks in the first image (Mahoor discloses that “Each of artificial neural network processors 630 represent neural networks that can be executed using various processing resources (e.g., distributed computing, etc.). Artificial neural network processors 630 may each be part of a deep neural network or convolutional neural network (CNN) that can evaluate two-dimensional data. Convolutional neural networks are feed-forward networks that include consecutive pairs of convolutional and pooling layers along with fully-connected layers. CNNs can receive input represented as two-dimensional data (e.g. images). The input data may first go through pairs of convolution and pooling layers. Convolution layers can apply two dimensional convolution on their inputs using rectangular filters which are applied in different positions of the input. The convolution layer sums the responses from previous layer, adds a bias term, and drives the result through a nonlinear activation function. This process can be repeated with different weights to create multiple feature maps” at Fig. 6 and ¶ 0059); and 
correct, based on the at least one periodicity value, an error in the detected locations of the one or more monitoring marks in the first image (Mahoor discloses that “The output of the fully-connected feature vector creation engine 640 is output to cancerous tissue diagnosis and classification engine 650, which can use the softmax function to classify on a cancer grading scale the output vector of fully-connected feature vector creation engine 640. Throughout the whole process, the weights are optimized by minimizing the misclassification error using stochastic gradient descent method” at Fig. 6 and ¶ 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize neural networks of Mahoor to the combination.
The suggestion/motivation would have been to provide “a reliable way to combine multiple sources of heterogeneous information” (Mahoor; ¶ 0113).

Allowable Subject Matter
Claims 1-5, 26-34, 36, 38, 40 and 46 are allowed.
Claims 8-12 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664